Citation Nr: 0616536	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right ankle, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
April 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran an increased 
evaluation for his service-connected right ankle disorder. 

 The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's disability is currently evaluated under the 
provisions of 38 C.F.R. § 4.150, Diagnostic Code 5284-8521, a 
diagnostic code that is based on neurological deficits. In 
the case presently on appeal, the veteran has not been 
afforded a VA neurological or orthopedic examination since 
June 1999. The Court of Appeals for Veterans Claims (Court) 
has long held that contemporaneous VA medial examinations 
must be provided in order to full the duty to assist. See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Suttmann v. Brown, 5 Vet. 
App. 127, 138 (1993); Allday v. Brown, 7 Vet. App. 517, 526 
(1995). See also, Olson v. Principi, 3 Vet. App. 480, 482 
(1992).

In view of the fact that the last VA examination report of 
record is approximately 7 years old, further examination is 
required so that the decision is based on a record that 
contains a contemporaneous examination. An examination too 
remote for rating purposes cannot be considered 
"contemporaneous." See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) is applicable to this appeal.  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim, 
including the degree of disability and the effective date of 
an award.  As part of this remand, the veteran is to be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a higher disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for a right ankle disorder since 
1999.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

3. The veteran should be scheduled for 
appropriate VA orthopedic and neurology 
examinations to determine the current 
severity of the right ankle disorder.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician. All 
indicated tests and studies, including 
range of motion testing, should be 
performed, and all manifestations of 
current disability should be described in 
detail, including any orthopedic and 
neurologic residuals found to result from 
the service-connected disability.  An 
opinion should be provided regarding 
whether pain due to the service-connected 
right ankle disorder could significantly 
limit functional ability during flare-ups 
or with extended use.  It should be noted 
whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner is requested to 
(1) describe any objective evidence of 
pain or functional loss due to pain; and 
(2) indicate whether there is any 
weakened movement, excess fatigability or 
incoordination that could be attributed 
to the service-connected right ankle 
disorder.    The examination findings 
must be reported in detail. Adequate 
reasons and bases should be provided for 
any opinion given.

4. The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications must be associated with the 
claims folder. The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority, to include consideration of 
separate ratings per Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

If the benefit sought on appeal remains denied, the RO must 
furnish the veteran and his representative an appropriate 
supplemental statement of the case and allow them a 
reasonable period of time to respond. The SSOC must contain 
notice of all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal, including VCAA and any other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

